Citation Nr: 0305535	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee anterior cruciate ligament 
reconstruction with chondromalacia, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected instability, left knee, currently rated as 
20 percent disabling.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an increased rating for 
chondromalacia of the right knee, then rated as 
noncompensable, and denied an increased rating for left knee 
anterior cruciate ligament reconstruction with 
chondromalacia, then and currently rated as 10 percent 
disabling.  During the course of the appeal, the RO granted 
an increased rating to 10 percent for the right knee disorder 
and granted a separate rating of 10 percent for left knee 
instability, the latter rating which was subsequently 
increased to 20 percent disabling.


FINDINGS OF FACT

1.  The service-connected chondromalacia of the right knee 
does not prevent full range of motion of the right knee to 
145 degrees; it is manifested by some complaints of pain, 
x-ray findings of some very minor early arthritic spurring, 
and patellar laxity without indication of any significant 
intraarticular or subpatellar crepitation or of any 
ligamentous laxity, either cruciate or collateral, or of any 
significant arthritic change of typical clinical 
chondromalacia, or of any significant disability or 
functional impairment.

2.  The service-connected left knee anterior cruciate 
ligament reconstruction with chondromalacia is manifested by 
slight or minor limitation of motion of the left knee from 0 
to 135 degrees.

3.  The service-connected left knee instability is manifested 
by no more than a moderate degree of instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chondromalacia 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5014 
(2002).

2.  The criteria for an increased rating for left knee 
anterior cruciate ligament reconstruction with chondromalacia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5259-5014 (2002).

3.  The criteria for an increased rating for left knee 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify.

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the RO specifically notified the 
veteran of the criteria for a higher disability rating in the 
March 1994 statement of the case and subsequent supplemental 
statements of the case.  In a May 2001 letter, the RO 
notified the veteran of the enactment of the VCAA and what 
the evidence must show to establish entitlement to 
service-connected compensation.  Specifically with regard to 
evidence and information necessary to substantiate his 
claims, the RO informed the veteran that he should provide 
identifying information, such as names and addresses, about 
treatment records, if any, for the conditions for which he 
was claiming VA compensation so that the RO could obtain them 
for him.  The RO told him that VA would bear the burden of 
getting any such records which were adequately identified, 
and the RO specifically notified the veteran, in a detailed 
list, what evidence it had already had obtained for him.  The 
RO also provided the veteran with notice of the VCAA 
implementing regulations in the August 2002 supplemental 
statement of the case.

All evidence and records identified by the veteran as 
relevant to his claims have been obtained for review in this 
case, and he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Finally, the veteran 
has been afforded VA medical examination, performed by a VA 
examiner at the prison where the veteran is incarcerated, to 
determine whether the degree of disability resulting from the 
service-connected knee disorders meet the rating criteria for 
a higher rating.  He has also been afforded an opportunity to 
present evidence and argument in support of his claims and he 
has done so, submitting numerous statements and providing 
copies of the prison treatment records.  Accordingly, the 
Board concludes that, with respect to the claims on appeal in 
this case, all possible development has been conducted and 
all notification provided.

Increased Rating Claims.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Background.

Service medical records show that the lower extremities were 
normal on clinical evaluation.  In an April 1984 Report of 
Medical Board, it was noted that the veteran reported a pre-
service injury to the left knee when he was struck by a 
baseball in July 1982.  He underwent arthroscopy in a 
civilian hospital and no pathology was noted.  He reported in 
April 1984 that since that time he had pain and tenderness at 
the origin of the medial collateral ligament.  The veteran 
underwent arthroscopy in December 1983 at which time the 
menisci were noted to be normal but the anterior cruciate 
ligament was completely ruptured.  The veteran underwent 
surgery and was placed on physical therapy program.  He was 
placed on limited duty for six months during which time he 
underwent physical therapy.  The veteran had continuing 
problems with both knees, the left being worse.  He underwent 
a third surgery (the second in service) on the left knee in 
January 1985 at which time the anterior cruciate ligament was 
seen to be unchanged and, in addition, there was a tear of 
the lateral meniscus, both leaves of which were excised.

The veteran reported a direct blow to the right knee and 
developed pain near the iliotibial band laterally and medial 
joint line pain.  The lateral pain was temporarily relieved 
by an injection of Xylocaine and was thus felt not to be 
intra-articular pathology but rather a minor inflammation of 
the iliotibial band.  The medial joint line pain was not 
thought likely to be a serious problem as examination of the 
knee was essentially negative.  The veteran was again given a 
six-month period of limited duty.  On the separation 
examination report, dated in November 1985, the examiner 
recommended that the veteran be seen for follow up for knee 
problem at a VA hospital as needed.

On an April 1986 VA orthopedic examination, the diagnoses 
were status post internal derangement of the left knee with 
tear of the cruciate ligament with mild limitation of motion 
and instability; and chondromalacia of both patella.  In a 
June 1986 rating decision, the RO granted service connection 
for  the knee disorder, assigning a noncompensable evaluation 
for the right knee disorder and a 10 percent evaluation for 
the left knee disorder.

In August 1993, the veteran claimed increased ratings for his 
service-connected knee conditions.  He is incarcerated and 
therefore the medical evidence noted below is from records of 
treatment from the prison.  An examination was conducted at 
the prison by a VA examiner in May 2001.



Chondromalacia of the right knee.

Chondromalacia of the right knee is evaluated in the VA 
rating schedule under Diagnostic Code 5014 for osteomalacia, 
which in turn is evaluated under the criteria for 
degenerative arthritis.  Under this criteria, the disorder is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5014.  For rating purposes, the knee is 
considered a major joint.  38 C.F.R. § 4.45. 

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, a 10 percent rating is 
warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees, a 10 percent rating is warranted when it is 
limited to 10 degrees, a 20 percent rating is warranted when 
it is limited to 15 degrees, a 30 percent rating is warranted 
when it is limited to 20 degrees, a 40 percent rating is 
warranted when it is limited to 30 degrees, and a 50 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion 
of the knee for VA rating purposes is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, PLATE 
II.  

X-rays of the right knee were normal in October 1992 and 
December 1993.  Examination of the right knee in December 
1993 showed swelling but no locking.  There was medial joint 
line tenderness.  In March 1994, an examiner noted ongoing 
right knee pain.  The knee was diffusely tender, particularly 
in the joint line.  The impression was internal derangement 
of the right knee, and arthroscopic evaluation of the right 
knee was performed.  The postoperative diagnoses were 
synovitis and Grade I chondromalacia of the undersurface of 
the patella of the right knee.  In July 1994 and March 1995, 
an examiner noted that the veteran continued to have right 
knee pain despite arthroscopic debridement of the synovitis.  
An August 2000 orthopedic clinic noted reflected that x-rays 
revealed degenerative joint disease of the knees.  There were 
no further complaints or findings pertaining to the right 
knee among the prison treatment records and range of motion 
testing was not shown on any of these reports.

On the May 2001 VA examination, the examiner noted that 
physical examination revealed full range of motion of the 
right knee to 145 degrees.  Patellar laxity was noted but 
there was no indication of any significant intraarticular or 
subpatellar crepitation.  Furthermore, there was no 
indication of any ligamentous laxity of the right knee, 
either cruciate or collateral.  Under "diagnosis", the 
examiner noted that examination of the right knee was 
unremarkable, and that, certainly, there was no indication of 
any significant arthritic change of typical clinical 
chondromalacia.  X-rays showed some very minor early 
arthritic spurring.  The examiner felt the symptoms given by 
the veteran represented a chronic strain/tendonitis in 
association with previous meniscectomy, and the increased 
strain placed on the right knee as a consequence of the more 
severe disability of the left knee.  However, the examiner 
noted that at the present time there was no evidence 
demonstrating significant disability or functional 
impairment.

Based on the evidence above, the Board concludes that the 
right knee disability is appropriately rated as 10 percent 
disabling because although no limitation of motion of the 
knee was shown, the rating contemplates the veteran's 
complaints of pain.  The evidence does not demonstrate a 
degree of disability that more nearly approximates the next 
higher or 20 percent rating for leg flexion limited to 30 
degrees or for leg extension limited to 15 degrees.  
38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5260, 5261.  
Accordingly, the Board concludes that the claim for an 
increased rating for chondromalacia of the right knee must be 
denied.

Left knee anterior cruciate ligament reconstruction with 
chondromalacia.

The veteran's left knee anterior cruciate ligament 
reconstruction with chondromalacia is evaluated in the rating 
schedule under Diagnostic Code 5259-5014, the first code 
number representing the surgical procedure that was performed 
to reconstruct the anterior cruciate ligament by analogy to 
symptomatic removal of the semilunar cartilage which warrants 
a 10 percent evaluation under the rating schedule, and the 
second number representing the residual condition - in this 
case chondromalacia, which as explained above for the right 
knee, is rated as osteomalacia under Diagnostic Code 5014 
which in turn is rated as degenerative arthritis, ratings for 
which are based on limitation of motion.  38 C.F.R. §§ 4.27, 
4.71a, Diagnostic Codes 5259-5014.  

Treatment records from the prison in which the veteran is 
incarcerated show more disability associated with the left 
knee than with the right, although most of this disability is 
shown to involve instability of the left knee, and therefore 
these findings will be considered in conjunction with the 
separate rating for instability of the left knee below.  As 
was the case with the right knee, the prison treatment 
records do not show range of motion testing for the most part 
with the exception of one physical examination conducted in 
September 1999.  On that examination, range of motion was 
from 0 degrees to 100 degrees with pain beginning at that 
limit.  Subsequent to this examination, the veteran underwent 
arthroscopy and removal of a screw in his left femur from a 
previous surgical procedure, and this arthroscopy was 
performed in the hope of alleviating left knee symptomatology 
including improvement of range of motion.

The May 2001 VA examination report does reflect improved 
range of motion of the left knee from 0 to 135 degrees which 
was nearly full range of motion for VA rating purposes.  The 
examiner noted that there was marked intraarticular 
crepitation of the left knee with active and passive movement 
which was consistent with extensive arthritic changes.  
However, under "diagnoses", the examiner indicated that the 
primary residual of the degenerative arthritis of the left 
knee was a "rather significant instability", not limitation 
of motion.  (Again, as noted above, the Board will consider 
the findings of instability of the knee under the separate 
rating criteria for that disability below.)  Thus, based on 
the criteria for rating the disability due to left knee 
anterior cruciate ligament reconstruction with chondromalacia 
under Diagnostic Code 5259-5014, the Board concludes that the 
10 percent rating assigned adequately contemplates the minor 
limitation of motion with crepitation shown on examination.  
This rating is consistent with the rating criteria which 
provide that, when there is at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for a major joint such as the knee.  38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Codes 5003, 5014.  Examination 
findings pertaining to the left knee in this case do not show 
limitation of motion which more nearly approximates the next 
higher or 20 percent rating for leg flexion limited to 30 
degrees or for leg extension limited to 15 degrees.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261.  

Instability, left knee.

A knee impairment with recurrent subluxation or lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 (Aug. 14, 1998) and 23-97 (July 1, 1997).  
Thus, the RO has assigned a separate rating for left knee 
instability in this case.

A July 1994 prison medical record by a consulting orthopedic 
surgeon noted that the veteran had injured his left knee in 
service resulting in a tear of the anterior cruciate ligament 
and that he had ongoing instability as a result of that 
injury.  In a March 1995 memorandum, the same doctor noted 
that, because of left knee instability and failure to respond 
to conservative treatment, arthroscopic anterior cruciate 
ligament reconstruction was performed in February 1995.  The 
surgery went quite well and the veteran had a good result 
with good stability, but the doctor noted that prolonged 
physical therapy and strengthening was required.  In July and 
August 1995, progress notes revealed that the veteran was 
still experiencing pain in the left knee and that a surgical 
screw was popping of the left femur.

In February 1997 and February 1998 , it was noted that the 
veteran was still having some intermittent pain in the left 
knee and that the femoral fixation screw had backed out 
slightly and would probably eventually need to be removed.  
In May 1999, it was noted that the veteran had recently 
fallen and now had a loose body within the knee that was 
evident on x-ray as well as the protruding surgical screw.  
In September 1999, the veteran underwent arthroscopic surgery 
and removal of the screw in the left femur.  In September 
2000, the doctor noted that the veteran did well after the 
operation for some time but then his pain began to return.  
The doctor noted that the veteran has some degenerative 
changes.

On VA examination in May 2001, the examiner noted that 
manipulation of the left knee revealed a grade I 
anteroposterior instability (positive drawer sign) and at 
least a grade II positive Lachman's sign, consistent with 
failure of anterior cruciate ligament stability.  There was 
no indication of any obvious collateral ligament laxity in 
the left knee.  The examiner noted under "diagnosis" that 
the veteran had advanced degenerative arthritis of the left 
knee with associated rather significant instability.  He had 
a major disability related to the condition of the knee with 
functional impairment related to activities involving 
running, jumping, stooping, squatting, kneeling, crawling, 
pivoting, and extended type of running activities.  His 
impairment was based on pain, combined with advanced 
structural (degenerative) changes, as well as instability.  
There was some degree of weakness of the knee but no 
indication of fatigue-ability.

Based on these findings, the Board finds that the 
service-connected left knee instability is manifested by no 
more than a moderate degree of instability.  The findings do 
not indicate a degree of instability that more nearly 
approximates severe instability.  Therefore, the criteria for 
an increased rating for left knee instability have not been 
met, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2002).
ORDER

Increased disability ratings for chondromalacia of the right 
knee; left knee anterior cruciate ligament reconstruction 
with chondromalacia; and instability of the left knee are 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

